Citation Nr: 1638101	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 21, 2013.

3.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected coronary artery disease.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

7.  Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1984, October 2003 to April 2005, and September 2006 to November 2010, with additional periods of active duty and inactive duty for training in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that a March 2014 rating decision increased the evaluation for service-connected coronary artery disease with congestive heart failure to 100 percent disabling, effective May 21, 2013.  As such, the Veteran's claim of entitlement to a TDIU has been recharacterized as reflected on the title page. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a kidney disability and entitlement to higher initial ratings for a lumbar spine disability, bilateral knee disabilities, and a left ankle disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's hearing impairment has been no worse than Level I, bilaterally.

2.  Prior to May 21, 2013, the Veteran's service-connected heart disability was rated as 60 percent disabling;  the right and left knee disabilities, a left ankle disability, a back disability, and tinnitus were each rated 10 percent disabling; and bilateral hearing loss disability was rated noncompensable; the combined rating was 80 percent.

3.  The Veteran was unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of service-connected disabilities during the period of the claim prior to May 21, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a TDIU for the period of the claim prior to May 21, 2013, when a 100 percent schedular rating became effective, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

With regard to the claim for a compensable rating for hearing loss, the Board notes that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded an adequate VA examination in June 2010.  In particular, the Board notes that the June 2010 VA examiner provided all information required for rating purposes.  The evidence does not suggest, nor does the Veteran contend, that his hearing loss disability has worsened since the June 2010 VA examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the hearing loss claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Compensable Evaluation for Bilateral Hearing Loss Disability

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2016).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a noncompensable rating for bilateral hearing loss effective November 20, 2010.  In December 2010, the Veteran disagreed with the assigned rating.

For the reasons explained below, the Board has determined a compensable rating is not warranted for the Veteran's bilateral hearing loss disability.

In response to his claim, the Veteran was afforded a VA examination in June 2010.  He reported that he did not experience any overall functional impairment due to hearing loss.  The examiner reported the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
25
20
LEFT
30
30
35
30
30

The average puretone threshold was 28 in the right ear and 31 in the left ear.  The Maryland CNC speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  

Applying Table VI, the results of the numeric designation of hearing impairment based on puretone threshold average and speech discrimination, were Level I in both ears in June 2010.  When applying the results to Table VII, the results are noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Therefore, the Board finds the Veteran's bilateral hearing loss disability does not warrant a compensable evaluation.  The Board has considered whether the Veteran's audiological test results qualify for an exceptional pattern of hearing loss; however, the puretone thresholds do not meet the criteria under 38 C.F.R. § 4.86.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a noncompensable rating is warranted for the entire period of the claim.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the service-connected disability is manifested by hearing impairment that is specifically contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

TDIU

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to May 21, 2013, the Veteran was service-connected for coronary artery disease, rated 60 percent disabling; a right knee disability, rated 10 percent disabling; a left knee disability, rated 10 percent disabling; a left ankle disability, rated 10 percent disabling; a back disability, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The combined rating was 80 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a November 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had completed a high school education, attended supply school during active service, and had not worked since separation from service due to his heart disability. 

In connection with his claim for disability benefits with Social Security Administration (SSA), the Veteran reported an occupational history of working at a paper mill, as a truck driver, utility locator, and Army supply sergeant and that he was unable to work since November 2010 due to a heart attack, possible congestive heart failure, and a back disability.  An April 2011 SSA examination report indicates the Veteran was a high school graduate and a military supply sergeant who was hospitalized for an acute myocardial infarction in 2009, and had current heart symptoms of nocturnal angina, occasional angina with physical exertion, and stress-related angina.  The Veteran reported difficulty walking more than half of one block and climbing a flight of stairs but was able to sit and drive.  He further reported that knee pain prevented him from independently getting up from a crouch, kneel, or squat.  The examiner noted no spasms or tenderness of the spine on examination.  Weakness of the knees, snapping and cracking with movement were found.  The examiner also noted that the Veteran was unable to get up without assistance after squatting due to the knees or walk on his heels.  The examiner found range of motion of the lumbar spine, knees, and ankles to be within normal limits.  The SSA examiner diagnosed coronary artery disease with unstable angina and bilateral knee pain and opined the Veteran was restricted from working around heights, heavy equipment, extreme temperature, gases, chemicals, fumes, dust, noise, irregular surfaces, ladders, and steep inclines due to coronary artery disease.  The examiner further opined that the Veteran should never use ladders, scaffolds, ropes, or kneel, crouch, or crawl due to knee pain and leg weakness.  

An SSA disability determination found the Veteran to be disabled due to a primary diagnosis of congestive heart failure and secondary diagnosis of degenerative disc disease of the back since September 2010.  The SSA determination found the Veteran capable of sedentary work but found no sedentary occupations suitable based on his prior occupational duties. 

In a July 2011 VA examination report, the examiner opined that functional impairment caused by the Veteran's disabilities affected his ability to moderately perform vigorous physical activities and that the Veteran had difficulty with heavy lifting and carrying, long distance walking, running, and prolonged standing but found that the disabilities did not affect his ability to perform sedentary activities.

A February 2013 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) indicates that the Veteran's heart disability resulted in dyspnea and fatigue with greater than three but less than five METs.  The physician opined that the heart disability impacted the Veteran's ability to work because he had limiting dyspnea at a fairly low workload of less than seven METs.

In April 2013, the Veteran's military supervisor, S.B., reported that the Veteran was unable to participate in physical fitness training or execute his duties in his military occupation due to his heart, back, knees, and ankles and that the limitations detracted from his position as a leader.  S.B. recalled that the Veteran was unable to lift according to his supply duties due to his heart and back, stand for prolonged periods due to his back, knee, and ankle, and that he was restricted to "extreme" light duty in a temperature-controlled environment due to erratic breathing, chest pressure, and irregular heartbeat from higher temperatures.

At a February 2014 VA examination, the Veteran reported experiencing shortness of breath on exertion, dizziness, and swelling in his legs since his discharge from active service and that he was recently hospitalized for atrial fibrillation and found to be in new onset systolic congestive heart failure.  The examiner opined that the Veteran's heart disability impacted his ability to work and explained that he would not be able to handle the stress from a job, depending on the position, and that he would get dizzy and have to stop working.

Based on the foregoing, the Board concludes that the Veteran was unemployable due to his service-connected disabilities throughout the period of the claim (November 20, 2010, through May 20, 2013).  

As noted above the Veteran has reported that he had completed a high school education, attended supply school in active service, worked as a truck driver, paper mill and utility worker, and a supply sergeant, and had not worked since separation from service due to his service-connected disabilities. 

SSA determined the Veteran was unemployable due to his service-connected heart and back disabilities.  Moreover, a July 2011 VA examiner opined that the Veteran's disabilities affected his ability to perform physical activities, including heavy lifting and carrying, long distance walking, running, and prolonged standing.  In addition, the Veteran's former supervisor reported the Veteran was unable to perform physical tasks related to his job as a supply sergeant or stand for prolonged periods, and had to work in a temperature-controlled environment due to his disabilities.  Overall, the evidence in this case supports a finding that the Veteran has been unemployable due to his service-connected disabilities since his discharge from service.

The Board acknowledges that the July 2011 VA examiner found the Veteran was capable of sedentary employment, but the evidence in this case does not show that the Veteran has the education and occupational experience required to qualify him for sedentary employment.   

In reaching this favorable decision the Board has resolved reasonable doubt in the Veteran's favor.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to a TDIU from November 20, 2010, through May 20, 2013, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for a kidney disorder, the Board finds another VA examination is warranted to determine if any kidney disorder is present during the pendency of the claim.

The Board notes that the Veteran claimed he has a kidney disorder that was diagnosed prior to his retirement from active service.  In the alternative, the Veteran has indicated that his kidney disorder is secondary to treatment for his service-connected heart disorder.  Specifically, the Veteran's wife reported in a May 2011 statement that his medications were causing kidney damage and the Veteran reported in March 2014 that a physician told him Plavix, used to treat his hypertension and atrial fibrillation attacks, would affect other organs in his body over time.  He noted that he had been treated with Plavix for four years.

The Veteran reported in a July 2011 VA examination that he was diagnosed with a kidney condition during a service retirement physical and that he did not sustain trauma to the genitals or genitourinary system.  The Veteran reported no symptoms of fever, chills, syncope, fatigue, lethargy, weakness, nausea, vomiting, anorexia, lower abdominal pain, flank pain, back pain, dyspnea, angina, or edema, or a history of difficulty urinating, urinary tract infections, obstructive voiding, urinary tract stones, renal dysfunction, acute nephritis, hydronephrosis, or erectile functioning.  Diagnostic urinalysis testing determined absence of protein, sugar, red blood cell, hyaline casts, and granular casts and the examiner declined to diagnose a kidney condition because there was no pathology.

The Board finds the foregoing VA examination report to be inadequate, because it fails to account for all relevant evidence of record and address all theories of entitlement.  In this regard, the Board notes that an April 2010 service record assessed proteinuria and a history of nephrolithiasis that was inactive and the Medical Board examination report reflects diagnoses of proteinuria, not otherwise specified, and chronic kidney disease, stage 1, secondary to hypertensive and atherosclerotic vascular renal disease.  Moreover, a March 2011 post-service Tricare medical record reflects an assessment of proteinuria and a history of nephrolithiasis.  The Board finds that an additional VA examination is warranted in order to determine whether a kidney disorder was present during the pendency of the claim.  Further, in light of the contentions that the Veteran's kidney disorder is secondary to his treatment for his service-connected heart disability, the subsequent VA examination must address whether the heart disability, to include medications for the heart disability, caused or aggravated a kidney disorder.

With regard to the Veteran's claims of entitlement to higher initial ratings for back, bilateral knee, and left ankle disabilities, the Board concludes that an additional VA examination is warranted because the Veteran has not been provided an adequate examination of these disabilities.

In this regard the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from March 2014 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records from March 2014 to the present. 

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any kidney disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each kidney disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

If the examiner is unable to provide an opinion linking any kidney disorder to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected heart disability.  If the examiner believes that a kidney disorder was permanently worsened by service-connected disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination to determine the current degree of severity of his back, bilateral knee, and left ankle disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  In addition, the examiner should be directed to provide the results of range of motion testing for the right ankle.

The rationale for any opinion expressed must be provided.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


